Exhibit 10.2

 

[g92051kmi001.gif]

 

 

Addendum to Master Loan and Security Agreement No.: 25463-70000

Banc of America Leasing & Capital, LLC

(Joint and Several Co-Borrowers)

 

This Addendum (the “Addendum”) is an addendum to that certain Master Loan and
Security Agreement No. 25463-70000 dated as of March 14, 2013 (the “Agreement”)
by and between Banc of America Leasing & Capital, LLC (“Lender”) and Stellaris
LLC (“Borrower”), who have determined that it is to their mutual benefit to make
certain amendments to the Agreement and each of the Loans and Related Agreements
in connection therewith (collectively, the “Loan Documents”).  The parties
hereto desire that each of the entities executing this Addendum as a Co-Borrower
below (together with the Borrower, each a “Co-Borrower” and collectively the
“Co-Borrowers”) be and become a party to each of the Loan Documents as of the
effective dates thereof.  All capitalized terms used herein without definition
shall have the respective meaning assigned or referred to them in the
Agreement.  Accordingly, for good and valuable consideration, intending to be
legally bound and pursuant to the terms and conditions of the Agreement, it is
hereby agreed as follows:

 

1.     Addition of Co-Borrowers.  Lender and Co-Borrowers agree that each
Co-Borrower shall be deemed to be a signatory party to each of the Loan
Documents, effective as of the respective dates thereof, and that for all
purposes and in all respects, each Co-Borrower shall be jointly and severally
obligated with each other Co-Borrower as a “Borrower” for the payment or
performance of any Obligations owing to Lender under or in respect of the Loan
Documents (the “Loan Obligations”), and jointly and severally with any Guarantor
or other party that may be liable, directly or indirectly, for the payment or
performance of any Loan Obligation.  References to a “Borrower” contained in any
Loan Document shall be deemed to be (unless the context otherwise specifically
requires) references to all Co-Borrowers and each of them.  Each Co-Borrower
hereby (i) appoints each and every other Co-Borrower, acting singly or together,
as its attorney-in-fact for the purpose of executing and delivering any Loan
Document on its behalf, (ii) acknowledges and agrees that any Equipment Note or
other Loan Document may be executed and delivered by any one or more of the
Co-Borrowers, and (iii) upon such execution and delivery, any such Loan Document
shall constitute the joint and several obligation of each and every Co-Borrower.

 

2.     Nature of Obligations.  Each Co-Borrower’s Loan Obligations owing to
Lender are absolute and unconditional, and shall not be affected, reduced,
diminished, released or discharged for any reason (other than the payment and
performance of the Loan Obligations in full), including without limitation: 
(i) any illegality, unenforceability, or invalidity of any Loan Document or Loan
Obligations;  (ii) any termination, discharge, cancellation, amendment, or
modification of the terms of any Loan Document, or any consent, extension,
indulgence, compromise, settlement, or complete or partial release of any
Co-Borrower or Guarantor with respect to any Loan Obligation; (iii) any exercise
or non-exercise of any right, remedy, power, or privilege with respect to any
Loan Obligation or any Collateral under any Loan Document; (iv) any voluntary or
involuntary bankruptcy, insolvency, liquidation, dissolution or similar
proceeding with respect to any Co-Borrower or Guarantor;  (v) any defect in
title to or condition of any item of Equipment or any Collateral; (vi) any
failure of Lender to create or properly perfect any lien, mortgage, pledge or
security interest in any Collateral, any release, subordination, surrender,
exchange, deterioration, waste, loss or impairment of such Collateral or
Lender’s interest therein, or any failure of Lender to exercise reasonable care
in the preservation, protection, sale or other treatment of such Collateral; 
(vii) any merger or consolidation of any Co-Borrower into or with any other
entity, or any reorganization of or change in the composition of the
shareholders, partners or members of any Co-Borrower; or any termination of or
other change in the relationship between any Co-Borrowers;  (viii) any other
action or inaction on the part of Lender, whether or not such action or inaction
prejudices any Co-Borrower or increases the likelihood that any Co-Borrower will
be required to pay or perform any Loan Obligation pursuant to the terms of the
Loan Documents;  and (ix) any other condition or circumstance which might
otherwise constitute a legal or equitable discharge, release, defense, or
limitation arising out of any laws of the United States of America or any state
thereof.

 

3.     Waivers.  Each Co-Borrower hereby waives:  (a) any right to require
Lender to file suit or proceed to obtain or assert any claim or exhaust remedies
against any other Co-Borrower or its assets, or any Collateral or any Guarantor,
either before or as a condition to enforcing any of Lender’s rights and remedies
against such Co-Borrower under the Loan Documents, to join any Co-Borrower or
Guarantor in any action seeking to enforce the Loan Documents, to marshal assets
or allocate the use or benefits of any item of Equipment or any Collateral, or
to resort to any other means of obtaining payment or performance of any Loan
Obligation;  (b) any notice of the execution, delivery or acceptance by Lender,
any Co-Borrower or any other party of any Loan Documents, notice of the amount
of credit extended by Lender to any Co-Borrower at any time, notice of defaults
or other non-performance by any Co-Borrower; notice of the acceptance of the
Loan Documents by Lender; notice of Lender’s demand and presentation for payment
upon any Co-Borrower or Guarantor; notice of any other action or inaction on the
part of Lender in connection with the Loan Documents or any Loan Obligation; 
(c) until all Loan Obligations have been paid or performed in full, any right
which such Co-Borrower may have against any other Co-Borrower as the result of
the performance by such Co-Borrower of its joint and several obligations under
the Loan Documents, including, but not limited to, contractual, statutory and
common law rights of subrogation, reimbursement, indemnification, set-off or
contribution; and (d) any defenses which Co-Borrower may have or assert against
the enforcement of the Loan Documents or any Loan Obligation based upon
suretyship principles or any impairment of Collateral.

 

4.     Representations and Warranties.  Each Co-Borrower hereby represents and
warrants that it has the form of organization, chief executive office and any
organizational identification number indicated below with its execution of this
Addendum, and hereby reaffirms all of the representations warranties and
covenants contained in any Loan Documents concerning such Co-Borrower.  Each
Co-Borrower further represents and warrants to Lender that:  (a) it has
received, or will receive, substantial benefit from the agreements and
transactions giving rise to

 

1

--------------------------------------------------------------------------------


 

the Loan Obligations, and has received, or will receive, reasonably equivalent
value for its undertakings under the Loan Documents;  (b) it is not entering
into the Loan Documents in reliance on the value or the availability of any of
the Collateral or on the basis that any party will be liable to perform any Loan
Obligation or that Lender will look to any other party to perform any Loan
Obligation;  (c) Lender has not made any representation, warranty or statement
to such Co-Borrower in order to induce it to join and enter into the Loan
Documents;  (d) such Co-Borrower has adequate means to obtain continuing and
sufficient information concerning the financial and business condition of the
other Co-Borrowers and any Guarantors in respect of the Loan Obligations;  and
(e) as of the date hereof, and after giving effect to the Loan Documents and any
contingent obligations contained herein, such Co-Borrower is and will be solvent
and has assets which, when fairly valued, exceed its liabilities.

 

This Addendum shall be deemed a “Related Agreement” as defined in the Agreement,
and is subject to all of the terms and provisions applicable to Related
Agreements provided in the Agreement.  It is expressly agreed by the parties
that this Addendum is supplemental to the Agreement and made a part thereof, and
that all the terms, conditions and provisions thereof, unless specifically
modified herein, shall remain in full force and effect.  In the event of any
conflict, inconsistency or incongruity between the provisions of this Addendum
and any of the provisions of any Loan Document, the provisions of this Addendum
shall in all respects govern and control.

 

IN WITNESS WHEREOF, the parties have caused this Addendum to be executed as of
March 22, 2013.

 

Co-Borrower: Stellaris LLC

 

Co-Borrower: Arb, Inc. a California corporation, with an

a limited liability company organized under the laws of Nevada with an
organizational identification number and a chief executive office at the address
set forth below

 

organizational identification number and a chief executive office at the address
set forth below

 

 

By:

//Alfons Theeuwes

By: Primoris Services Corporation (fka Primoris Corporation)

 

Print Name:

Alfons Theeuwes

its Sole Member

 

Title:

Chief Financial Officer

 

 

Taxpayer ID # : 95-2159777

By:

//Alfons Theeuwes

 

Org. ID #: 00393617

Print Name:

Alfons Theeuwes

 

Address: 26000 Commercentre Drive

Title:

Senior Vice President

 

Lake Forest, California 92630

Taxpayer ID # :  42-1729818

 

 

 

 

Org. ID #:  E0355482007-5

 

 

 

 

Address:

26000 Commercentre Drive

 

 

 

 

 

Lake Forest, California 92630

 

 

 

 

 

 

 

 

 

 

Co-Borrower: Miller Springs Materials, L.L.C.

 

Co-Borrower: James Construction Group, L.L.C.

a limited liability company organized under the laws of Texas, with an
organizational identification number and a chief executive office at the address
set forth below

 

a limited liability company organized under the laws of Florida, with an
organizational identification number and a chief executive office at the address
set forth below

 

 

 

By:

BTEX Materials, L.L.C.

 

By:

//Peter J. Moerbeek

 

Its sole member

 

Print Name:

Peter J. Moerbeek

 

 

 

Title:

Manager

By:

//Donald Bonaventure

 

Taxpayer ID # : 38-3424695

Print Name:

Donald Bonaventure

 

Org. ID #: L98000001338

Title:

Chief Financial Officer

 

Address:

11200 Industriplex Boulevard, Suite 150

Taxpayer ID # : 27-3116480

 

 

Baton Rouge, LA 70809

Org. ID #: 0801311461

 

 

 

Address:

11200 Industriplex Boulevard, Suite 150

 

 

 

 

Baton Rouge, LA 70809

 

 

 

 

 

 

 

 

 

 

 

 

 

Co-Borrower: Primoris Energy Services Corporation

 

Banc of America Leasing & Capital, LLC

a corporation organized under the laws of Texas, with an organizational
identification number and a chief executive office at the address set forth
below

 

 

 

 

By:

//Freda Akuffo

 

 

 

 

 

Print Name:

Freda Akuffo

By:

//Peter J. Moerbeek

 

 

 

Print Name:

Peter J. Moerbeek

 

Title:

Assistant Vice President

Title:

Manager

 

 

 

Taxpayer ID # : 45-4536744

 

 

 

Org. ID #: 0801548495

 

 

 

Address:

2100 McKinney Ave.

 

 

 

 

Dallas, TX 75201

 

 

 

 

2

--------------------------------------------------------------------------------